United States Court of Appeals
                      For the First Circuit

No. 03-1586

                  COADY CORP., d/b/a 495 TOYOTA,

                      Plaintiff, Appellant,

                                v.

                TOYOTA MOTOR DISTRIBUTORS, INC.,

                       Defendant, Appellee.




                              ERRATA


     The opinion of this court issued March 18, 2004, is amended as
follows:

     Page 4, paragraph 2, last sentence:      replace "note 3" with
"note 4".

     Page 13, note 5, line 5, add the word "the" after the words
"such as".

     Page 16, paragraph 2, line 5, replace "note 4" with "note 5".